DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.  Claims 1, 6, 11 and 20 have been amended.  Claims 1-20 are pending and examined below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egan (U.S. Patent No. 6,804,922) in view of Carter (U.S. Publication No. 2013/0133258).
Regarding claim 20, Egan discloses a drainage component comprising a continuous, extruded mat (6, Figs. 1-3A) having an upper face and a lower face, wherein the mat comprises randomly convoluted polymeric filaments, the randomly convoluted polymeric filaments being self-bonded or fused at random points of intersection and being shaped into a plurality of patterned three-dimensional structures (Col. 2, lines 40-48), and wherein the plurality of patterned three-dimensional structures are provided in a plurality of linear rows (Col. 2, lines 43-46), but does not disclose that . 


    PNG
    media_image1.png
    322
    691
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or suggest a drainage component having a extruded mat comprising randomly convoluted polymer self-bonded filaments shaped into a plurality of patterned three-dimensional structures that are spaced from each other and exposed on all sides such that a spacer portion of the mat includes a network of randomly polymeric filaments having a density different than a density of a network of the randomly convoluted polymeric filament of the patterned three-dimensional structures as recited in combination with claims 1 and 11.

Response to Arguments
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633